DETAILED ACTION
Drawings
The drawings are objected to because they are simply not sufficient to allow one of ordinary skill in the art to understand the claimed invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this case, claim 17 recites two “means”.  In light of a similar claim (claim 11) that does not invoke 35 U.S.C. 112(f) but describes the same “means” in structural terms, the Examiner has interpreted claim 11 to recited the “means” claimed in claim 17, plus equivalents.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, this apparatus claim recites two features: a flange sealing device and a composite fixture.  The claim references an autoclave bag, but the autoclave bag is not a listed feature of the apparatus, and so it is unclear whether Applicant intends the autoclave bag to be a structural limitation of the claim.  If Applicant intends for the autoclave bag to be a structural limitation, it should be a listed after the composite fixture.  Other claims are rejected by dependence.  As to claims 11 and 17, these apparatus claims also mention an autoclave bag, but it is unclear if Applicant intends the autoclave bag to actually be a structural feature of the claim.  Other claims are rejected by dependence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shewchuk (US 20200094491).
As to claims 1 and 4-9, Shewchuk teaches an apparatus comprising: 
a flange sealing device (Fig. 2B, item 18, 18’) including a forward flange (24) at a first end and an aft flange (22) at a second end.  Shewchuk teaches a composite fixture capable of accepting first and second layers of composite material for pressurizing to form a cylindrical engine part including a forward groove (48) to locate and seal with the forward flange of the flange sealing device to affix an autoclave bag and an aft groove (46) to locate and seal with the aft flange of the flange sealing device to affix the autoclave bag.  Shewchuck also teaches an aft locating ring to position the autoclave bag (Fig. 3, item 36) to the composite fixture and secured to the composite fixture (see Fig. 3).  The autoclave bag is capable of withstanding a pressurizing autoclave environment.  As to claim 2, in light of the way the autoclave bag is described in claim 1 (see rejection under 35 U.S.C. 112(b)), it is interpreted as an interpreted as an unpatentable intended use, rather than as a structural feature.   As to claim 3, Shewchuck meets this claimed intended use.
As to claims 11 and 17, Shewchuck teaches an apparatus comprising: a flange sealing device (Figs. 2B and 3) including a forward flange (24) at a first end, the forward flange configured to position and seal a first end of an autoclave bag with respect to a fixture; and an aft flange (22) opposite the forward flange at a second end, the aft flange configured to position and seal a second end of the autoclave bag with respect to the fixture.  As to claims 12 and 13, Shewchuck’s apparatus is capable of the recited intended uses recited by these claims and also provides an aft locating ring (Fig. 3, item 36).  As to claim 14 and 15, Shewchuck’s apparatus is capable of the recited intended uses recited by these claims.  As to claims 18-20, Shewchuck’s apparatus is capable of the recited intended uses recited by these claims and is capable of forming a cylindrical part (Fig. 2B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shewchuk (US 20200094491) in view of Matsumoto (US 7,674,418).  Shewchuk teaches the subject matter of claims 1 and 11 above under 35 U.S.C. 102(a)(1).
As to claims 10 and 16, Shewchuk is silent to the shaft.  
Matsumoto teaches a shaft (11) which conforms to the interior shape of a composite fixture (Fig. 7, items 32a and 32b).
It would have been prima facie obvious prior to filing to incorporate the Matsumoto shaft into Shewchuk as an obvious improvement that would support the vacuum bag during layup of composite material.

Conclusion
Applicant is invited to contact the Examiner to discuss the rejections above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742